Title: General Orders, 15 November 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Totowa Wednesday Novemr 15th 1780
                            Parole Presburg
                            Countersigns Paris
                            Watchword Hark Perth
                        
                        For the Day Tomorrow
                        Brigadier General Glover
                        Colonel Bradford
                        Lieutenant Colonel Robinson
                        Major Hamilton
                        Brigade Major Van Laer
                        As nothing adds more to the beauty and appearance of a Corps than exact uniformity of dress; The General
                            recommends it thus early to the Field officers newly arranged to fix upon a fashion for the regimental clothing of the
                            officers of their respective corps (if it is not already done) confining themselves to the ground facings linings and
                            buttons already assigned to the states to which they belong: The General sees with concern the difficulties which the
                            officers labor under in procuring clothes; it is not therefore his wish that those who are already furnished should run
                            themselves to the expence of new uniforms if their old are not exactly conformable but that they should in future comply
                            strictly with the regimental fashion, and if possible get their old clothes altered to it—It has a very odd appearance
                            especially to Foreigners to see the same corps of officers each differing from the other in fashion of the facings sleeves
                            and pockets of their coats—An attention to these minutiae has been thought proper in all services it becomes peculiarly so
                            in ours at this time as we shall more than probable take the field next Campaign in conjunction with our Allies composed
                            of the first Troops in Europe, who will receive impressions and form opinions from the first view.
                        This again induces the General to exhort all officers who continue in service to make themselves perfectly
                            masters of everything contained in the rules and regulatons of the Army that there may be a strict uniformity in our
                            manoeuvres and discipline especially in honors paid to officers according to their several ranks a thing scrupulously
                            attended to and expected in foreign service.
                        Strict attention is to be paid to the order of the 18th of June last distinguishing the rank of Officers by
                            their Badges.
                    